                           UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION OPIATE MDL No. 2804
    LITIGATION
                                             Case No. 1:17-md-2804
    This document relates to:
    County of El Dorado v. Amerisourcebergen Judge Dan Aaron Polster
    Drug Corporation, et al.
                                             SHORT FORM FOR SUPPLEMENTING
                                             COMPLAINT AND AMENDING
    1:18-op-45629-DAP                        DEFENDANTS AND JURY DEMAND



        Plaintiff submits this supplemental pleading and Amended Complaint incorporating as if

fully set forth herein its own prior pleadings and, if indicated below, the common factual

allegations identified and the RICO causes of action included in the Corrected Second Amended

Complaint and Jury Demand in the case of The County of Summit, Ohio, et al., v. Purdue Pharma

L.P., et al., Case No. 1:18-op-45090 (“Summit County Pleadings”), In Re National Prescription

Opiate Litigation, in the United States District Court for the Northern District of Ohio, Dkt #513,

5141), and as may be amended in the future, and any additional claims asserted herein. Plaintiff

also hereby amends its complaint to alter the defendants against which claims are asserted as

identified below. To the extent defendants were previously sued in plaintiff(s)’ existing complaint

and they are no longer identified as defendants herein, they have been dismissed without prejudice

except as limited by CMO-1, Section 6(e). Doc. #232.




1
  Docket #513 is the redacted Summit Second Amended Complaint and Docket #514 is the
unredacted Summit Corrected Second Amended Complaint filed under seal in Case No. 1:17-md-
02804-DAP. The redacted Summit Corrected Second Amended Complaint is also filed in its
individual docket, Case No. 1:18-op-45090-DAP, Docket #24.
             INCORPORATION BY REFERENCE OF EXISTING COMPLAINT

       Plaintiff(s)’ Existing Complaint in County of El Dorado v. Amerisourcebergen Drug

Corporation, et al. (1:18-op-45629-DAP), as may have been previously amended, is expressly

incorporated by reference to this Short Form as if fully set forth herein except to the extent that

allegations regarding certain defendants that are not listed in section 1 below are dismissed without

prejudice.

                                  PARTIES – DEFENDANTS

       1.      Having reviewed the relevant ARCOS data, Plaintiff asserts claims against the

following Defendants:

AMERISOURCEBERGEN DRUG CORPORATION, CARDINAL HEALTH, INC.,
McKESSON CORPORATION, PURDUE PHARMA L.P., PURDUE PHARMA INC., PURDUE
FREDERICK COMPANY INC., TEVA PHARMACEUTICAL INDUSTRIES LTD., TEVA
PHARMACEUTICALS USA, INC., CEPHALON, INC., JOHNSON & JOHNSON, JANSSEN
PHARMACEUTICALS INC., ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS INC.,
JANSSEN PHARMACEUTICA INC., NORAMCO INC, ENDO HEALTH SOLUTIONS INC.,
ENDO PHARMACEUTICALS INC., ALLERGAN PLC, WATSON PHARMACEUTICALS,
INC., WATSON LABORATORIES INC., ACTAVIS LLC, ACTAVIS PHARMA, INC.,
MALLINCKRODT PLC, MALLINCKRODT LLC, INSYS THERAPEUTICS INC., CVS
HEALTH CORP., KROGER CO., RITE AID OF MARYLAND, THRIFTY PAYLESS, INC.,
WALGREENS BOOTS ALLIANCE INC., WAL-MART INC., LONGS DRUGS,
INCORPORATED, SPECGX, LLC, PAR PHARMACEUTICAL, INC., and PAR
PHARMACEUTICAL COMPANIES, INC.

I, Anthony J. Majestro, Counsel for Plaintiff(s), certify that in identifying all Defendants, I
have followed the procedure approved by the Court and reviewed the ARCOS data that I
understand to be relevant to Plaintiff(s). I further certify that, except as set forth below, each
of the Defendant(s) newly added herein appears in the ARCOS data I reviewed.
I understand that for each newly added Defendant not appearing in the ARCOS data I must
set forth below factual allegations sufficient to state a claim against any such newly named
Defendant that does not appear in the ARCOS data.

Dated: March 8, 2019                          Signed: /s/ Anthony J. Majestro




                                                 2
Factual Allegations Regarding Individual Defendants

        1.1.    Defendants LONGS DRUGS, INCORPORATED, SPECGX, LLC, PAR

PHARMACEUTICAL, INC., and PAR PHARMACEUTICAL COMPANIES, INC. are hereby

added as Defendants by this pleading based on the following jurisdictional allegations:

        1.1.1   Defendant Longs Drugs, Incorporated (“Longs Drugs”) is a Delaware

corporation with its principal place of business in Columbia, South Carolina. Longs Drugs was

acquired by CVS in 2008. Defendant Longs Drugs is registered to conduct business and/or

conducts business in Plaintiff’s community as a licensed wholesale pharmaceutical distributor

under the following named business entities: Longs Drug Store and Longs Pharmaceutical

Solutions. Defendant Longs Drugs distributed opioids, in violation of the duties owed to Plaintiff

as set forth in Plaintiff’s original complaint and the other allegations incorporated herein, in

sufficient quantities to be a proximate cause of Plaintiff’s injuries. Defendant Longs Drugs is sued

as both a Distributor Defendant and as a National Retail Pharmacy Defendant.

        1.1.2   Defendant SpecGx, LLC is a Delaware limited liability company with its

headquarters in Clayton, Missouri and is a wholly owned subsidiary of Defendant Mallinckrodt

plc. SpecGx, LLC is registered to conduct business and/or conducts business in Plaintiff’s

community as a licensed wholesale pharmaceutical distributor. SpecGx, LLC distributed opioids,

in violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. SpecGx, LLC is sued as a Marketing Defendant.

        1.1.3   Defendant Par Pharmaceutical, Inc. is a Delaware corporation with its principal

place of business located in Chestnut Ridge, New York. Par Pharmaceutical, Inc. is a wholly-

owned subsidiary of Par Pharmaceutical Companies, Inc. f/k/a Par Pharmaceutical Holdings, Inc.

Defendant Par Pharmaceutical Companies, Inc. is a Delaware corporation with its principal


                                                   3
place of business located in Chestnut Ridge, New York. (Par Pharmaceutical, Inc., and Par

Pharmaceutical Companies, Inc., collectively “Par Pharmaceutical”) was acquired by Endo

International plc in September 2015 and is an operating company of Endo International plc. Par

Pharmaceutical is registered to conduct business and/or conducts business in Plaintiff’s community

as a licensed wholesale pharmaceutical distributor. Par Pharmaceutical distributed opioids, in

violation of the duties owed to Plaintiff as set forth in Plaintiff’s original complaint and the other

allegations incorporated herein, in sufficient quantities to be a proximate cause of Plaintiff’s

injuries. Par Pharmaceutical is sued as a Marketing Defendant.

                            COMMON FACTUAL ALLEGATIONS

       2.      By checking the boxes in this section, Plaintiff hereby incorporates by reference to

this document the common factual allegations set forth in the Summit County Pleadings as

identified in the Court’s Order implementing the Short Form procedure. Dkt. #1282.

   ☒ Common Factual Allegations (Paragraphs 130 through 670 and 746 through 813)
   ☒ RICO Marketing Enterprise Common Factual Allegations (Paragraphs 814-848)
   ☒ RICO Supply Chain Enterprise Common Factual Allegations (Paragraphs 849-877)

       3.      If additional claims are alleged below that were not pled in Plaintiff’s Existing

Complaint (other than the RICO claims asserted herein), the facts supporting those allegations

must be pleaded here. Plaintiff(s) assert(s) the following additional facts to support the claim(s)

identified in Paragraph 6 below (below or attached):

N/A


                                             CLAIMS

       4.      The following federal RICO causes of action asserted in the Summit County

Pleadings as identified in the Court’s implementing order and any subsequent amendments, Dkt.




                                                  4
1282, are incorporated in this Short Form by reference, in addition to the causes of action already

asserted in the Plaintiff(s)’s Existing Complaint (check all that apply):

   ☒ First Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Marketing
   Enterprise (Against Defendants Purdue, Cephalon, Janssen, Endo and Mallinckrodt (the
   “RICO Marketing Defendants”)) (Summit County Pleadings, Paragraphs 878-905)

   ☒ Second Claim for Relief – Violation of RICO, 18 U.S.C. § 1961 et seq. – Opioid Supply
   Chain Enterprise (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
   McKesson, Cardinal, and AmerisourceBergen (the “RICO Supply Chain Defendants”))
   (Summit County Pleadings, Paragraphs 906-938)

       5.      Plaintiff asserts the following additional claims as indicated (below or attached):

N/A

       6.      To the extent Plaintiff(s) wish(es) to dismiss claims previously asserted in

Plaintiff(s)’s Existing Complaint, they are identified below and will be dismissed without

prejudice: N/A

       WHEREFORE, Plaintiff(s) prays for relief as set forth in the Summit County Pleadings in

In Re National Prescription Opiate Litigation in the United States District Court for the Northern

District of Ohio, MDL No. 2804 and in Plaintiff’s Existing Complaint as has been amended herein.




                                                  5
Dated: March 8, 2019       /s/Anthony J. Majestro
                           Attorney for Plaintiff(s)
                           Anthony J. Majestro
                           J.C. Powell
                           James S. Nelson
                           Christina L. Smith
                           POWELL & MAJESTRO, PLLC
                           405 Capitol Street, Suite P-1200
                           Charleston, WV 25301
                           Tel.: 304-346-2889
                           Fax: 304-346-2895
                           amajestro@powellmajestro.com
                           jcpowell@powellmajestro.com
                           jnelson@powellmajestro.com
                           csmith@powellmajestro.com

                           /s/J. Burton LeBlanc, IV
                           Russell W. Budd
                           J. Burton LeBlanc, IV
                           Laura J. Baughman
                           Christine C. Mansour
                           BARON & BUDD, P.C.
                           3102 Oak Lawn Avenue, Suite 1100
                           Dallas, TX 75219
                           Tel.: 214-521-3605
                           Fax: 214-520-1181
                           rbudd@baronbudd.com
                           bleblanc@baronbudd.com
                           lbaughman@baronbudd.com
                           cmansour@baronbudd.com




                       6
    /s/Peter J. Mougey
    Peter J. Mougey
    Troy Rafferty
    Archie C. Lamb, Jr.
    Page A. Poerschke
    Laura S. Dunning
    Jeffrey Gaddy
    LEVIN, PAPANTONIO, THOMAS,
    MITCHELL, RAFFERTY &
    PROCTOR, P.A.
    316 S. Baylen Street, Suite 600
    Pensacola, FL 32502-5996
    Tel.: 850-435-7068
    Fax: 850-436-6068
    pmougey@levinlaw.com
    trafferty@levinlaw.com
    alamb@levinlaw.com
    ppoerschke@levinlaw.com
    ldunning@levinlaw.com
    jgaddy@levinlaw.com


    /s/ Paul T. Farrell, Jr.
    Paul T. Farrell, Jr.
    M. Bert Ketchum, III
    Greene, Ketchum, Farrell,
            Bailey & Tweel, LLP
    419 - 11th Street (25701)/ P.O. Box 2389
    Huntington, West Virginia 25724-2389
    Phone: 800.479.0053 or 304.525.9115
    Fax:     304.529.3284
    paul@greeneketchum.com
    bert@greeneketchum.com




7
                                                  /s/James C. Peterson
                                                  R. Edison Hill (WVSB No. 1734)
                                                  James C. Peterson (WVSB No. 2880)
                                                  Harry C. Deitzler (WVSB No. 981)
                                                  Aaron L. Harrah (WVSB No. 9937)
                                                  Sandra B. Harrah (WVSB No. 7130)
                                                  Douglas A. Spencer (WVSB No. 9369)
                                                  HILL, PETERSON, CARPER,
                                                    BEE & DEITZLER, PLLC
                                                  NorthGate Business Park
                                                  500 Tracy Way
                                                  Charleston, WV 25311
                                                  Tel.: 304-345-5667
                                                  Fax: 304-345-1519
                                                  jcpeterson@hpcbd.com
                                                  rehill@hpcbd.com
                                                  HGDeitzler@hpcbd.com
                                                  aaron@hpcbd.com
                                                  sandra@hpcbd.com
                                                  doug@hpcbd.com


                                                  /s/Michael J. Fuller, Jr.
                                                  Michael J. Fuller, Jr.
                                                  Amy J. Quezon
                                                  MCHUGH FULLER LAW GROUP,
                                                  PLLC
                                                  97 Elias Whiddon Rd.
                                                  Hattiesburg, MS 39402
                                                  Tel.: 601-261-2220
                                                  Fax: 601-261-2481
                                                  mike@mchughfuller.com
                                                  amy@mchughfuller.com

                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 8th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF System. Copies will be served upon counsel of
record by, and may be obtained through, the Court CM/ECF Systems.

                                                  /s/J. Burton LeBlanc, IV
                                                  J. Burton LeBlanc, IV
                                                  Attorney for Plaintiff(s)




                                              8
